Hart, J. (after stating the facts.) An independent action for alimony will lie in this State. Savage v. Savage, 143 Ark. 388. The chancery court entered a decree awarding alimony to the wife on her complaint and dismissing the cross-complaint of the husband in which he sought a divorce on the statutory ground of desertion. The deposition of the plaintiff was taken in' the case. It appears from her testimony that she had tuberculosis and went to Texas for the benefit of her health, with the consent of her husband, and remained there for some length of time. Her testimony in this respect was corroborated by that of her physician, who testified that she still had tuberculosis and needed a complete rest of six months. On the other hand, the defendant testified that the plaintiff was almost completely cured of tuberculosis and stayed in Texas because she wished to follow there her occupation of trained nurse, and that she had deserted and abandoned him of her own accord and without cause. The decree of the chancery court recites that' it was heard upon depositions and oral testimony. Under our practice an equity case is heard ele novo by this court on the record made in the chancery court. Oral evidence in a chancery case may be made a part of the record by having it taken down in writing in open court and by leave filed with the papers in the case, by a bill of exceptions, or by reducing the testimony to writing and embodying it as a recital in the decree. Fletcher v. Simpson, 144 Ark. 436; Alston v. Zion, 136 Ark. 376; and Weaver-Dowdy Co. v. Brewer, 129 Ark. 193. The oral evidence taken in the present case was not •preserved in the record, and under the settled rules of this court it must be presumed that the oral evidence which was omitted from the record sustains the chancellor’s finding and decree. Under the pleadings it is obvious that the correctness of the chancellor’s finding and decree depends upon the evidence introduced before him, and if that evidence is not preserved in the record we can not tell whether or not the chancellor erred in his finding- of facts, or the decree based on such finding. Therefore, the presumption in such cases is that the decree is supported by the omitted evidence. It is insisted by counsel for the defendant that the oral evidence was preserved in a bill of exceptions which appears in the transcript. The decree of the chancellor in the main case was entered of record on the 13th day of June, 1921, and it was decreed that the cross-complaint of the defendant should be dismissed, and that he should pay the plaintiff alimón}? in the sum of $50 per month. The bill of exceptions referred to by the plaintiff shows that was taken at a later date on the trial of the contempt proceedings in July, 392.1, Therefore, this testimony could not have been used in the trial of the main case. As we have just seen, the contempt proceedings were heard in July, 1921, and the bill of exceptions shows that the defendant was examined by the court and stated his reasons for not complying- with the orders of the court as to paying his wife’s alimony. He testified that he had no money or property out of which to pay the judgment for alimony; that he was only earning on an average of $32.87 above expenses per month; that he exhibited his books to the court; that his health is such as to render him unfit for manual labor and unable to endure physical exertion; that he is willing to pay the allowance when he can, and that he is now compelled to be supported by his mother, with whom he lives. On cross-examination he stated that his mother was a woman of small means; that he had not asked her to help support his wife, and that he did not intend to do so. We think this evidence was sufficient to excuse the defendant, and that the learned chancellor erred in punishing him for contempt. There is nothing in the record tending to contradict his testimony as to his inability to pay the alimony. His mother was under no obligations to pay the alimony and was not required to do so. She might support her son and still refuse to support his wife. Erwin v. Erwin, 120 Ark. 581. Imprisonment of a divorced husband for a failure to pay alimony is justified only on the ground of wilful disobedience to the orders of the court, and as soon as it is made to appear that he is unable to comply with such orders, he should be discharged. East v. East, 148 Ark. 143; Webb v. Webb (Ala.) 103 Am. St. Repts. p. 30, and Messervy v. Messervy (S. C.) 137 Am. St. Repts. 873, and case note at 883. It does not appear that the defendant made a fraudulent disposition of his property after the award of alimony against him; or that he failed or refused to perform the decree from mere contumacy. It appears that his neglect was the result of misfortune from want of means and ill health. The court is empowered to punish the defendant by imprisonment for wilful obstinacy where it shall appear that he had the means with which to comply with the decree, but it should not imprison him where he shows that he has not the pecuniary ability to comply with the decree and is in such ill health that he can not earn enough money to do so. The result of our views is that the decree of the court awarding the plaintiff alimony and dismissing the cross-complaint of the defendant for want of equity, will be affirmed for the reason stated in the opinion. The decree punishing the defendant for non-compliance with the decree for the payment of alimony will be reversed for the reasons above given, and the citation will be dismissed. Of course, under our practice the de-fendant may be again cited for contempt if it should be shown that his disobedience to the order of the court continues and is wilful or the result of fraudulent conduct in the premises on his part.